DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of group I, claims 1-2 in the reply filed on 1/25/2021 is acknowledged.  The traversal is on the ground(s) that hepatitis and malaria are RNA virus and therefore, other invention groups should be examined together with the invention of group I.  This is not found persuasive because hepatitis B virus is a DNA virus (see Liang, Hepatology, 2009:48 (5 Suppl);S13-S21) and malaria is caused by a parasite, not by a virus (see Tuteja, FEBS journal 274 (2007), 4670-4679).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2021.
Claims 1-2 have been examined herein to the extent they read on the elected invention and species.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0171074 (‘074).
‘074 teaches the use of quercetin-7-rhamnoside composition (a derivative of the herein claimed compound, which reads on the compound of claim 1) to treat viral infection (see [0089]), Page 4-5, Examples 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘074.
‘074 teaches the use of quercetin-7-rhamnoside composition (a derivative of the herein claimed compound, which reads on the compound of claim 1) to treat viral infection (see [0089]). ‘074 teaches quercetin-7-rhamnoside demonstrate the inhibitory effect against coronavirus, rotavirus, influenza A and B virus, and rhinovirus (examiner notes that these viruses are RNA virus) in vitro (see Page 4-5), Examples 1-5).
‘074 does not expressly teach the use of quercetin-7-rhamnoside in a method of treating influenza infection.
It would have been obvious to one of ordinary skill in the art to employ quercetin-7-rhamnoside in a method of treating RNA infection in a patient.
One of ordinary skill in the art would have been motivated to employ quercetin-7-rhamnoside in a method of treating RNA infection in a patient because quercetin-7-rhamnoside is known to have inhibitory effect on influenza A and B virus. Employing quercetin-7-rhamnoside in a 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627